Citation Nr: 0523549	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by fluid in the ears.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2003, a statement of the case was issued 
in March 2004, and a substantive appeal was received in April 
2004.  The veteran testified at a videoconference hearing 
before the Board in June 2005.


FINDINGS OF FACT

1.  In an April 1995 RO decision, service connection for left 
ear hearing loss disability and a disability manifested by 
fluid in the ears was denied; the veteran did not file a 
notice of disagreement.  

2.  In August 2002, the veteran filed a request to reopen his 
claims and expanded his left ear hearing loss claim to 
bilateral hearing loss. 

3.  Additional evidence received since the RO's April 1995 
decision is new and relates to an unestablished fact 
necessary to substantiate the merits of the claims 
adjudicated in April 1995, and raises a reasonable 
possibility of substantiating the claims. 

4.  Any current bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.395 (2004) was not manifested in service or 
for many years thereafter, nor is any current bilateral 
hearing loss otherwise related to service. .

5.  Any current chronic disability productive of fluid in the 
ears was not manifested in service or for many years 
thereafter, nor is any current chronic disability manifested 
by fluid in the ears otherwise related to service.  


CONCLUSIONS OF LAW

1.  The April 1995 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
April 1995 denial, and the claims of service connection for 
left ear hearing loss and a disability manifested by fluid in 
the ears are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Bilateral hearing loss disability was not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

4.  A disability manifested by fluid in the ears was not 
incurred or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in August 2002 the 
veteran claimed service connection for bilateral hearing loss 
and a disability manifested by fluid in the ears, which was 
denied in a June 2003 rating decision.  In May 2004, a VCAA 
letter was issued.  A March 2004 statement of the case also 
contained the provisions of the VCAA.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in May 2004 was not given 
prior to initial AOJ adjudication of the claims, the notice 
was provided prior to certification of the veteran's claims 
to the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  At the June 2005 Board hearing, the veteran 
submitted additional post-service medical records to support 
his claims, and waived his right to preliminary RO review.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board may 
proceed on the merits.  Additionally, at the hearing, the 
veteran and his representative requested that the record be 
held open for 60 days to enable the veteran to submit 
additional evidence to support his claim.  To date, no 
additional evidence has been received.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file, as 
are private post-service medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary.  The service medical records 
are devoid of complaints of hearing loss or an ear 
disability.  Because the evidence does not establish that the 
veteran suffered "an event, injury or disease in service" 
as it relates to his claims of service connection, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of hearing loss 
or an ear disability manifested by fluid in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
August 2002, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1995, the veteran filed claims of service 
connection for left ear hearing loss disability, and a 
disability manifested by fluid in the ear.  In an April 1995 
rating decision, the veteran's claims were denied.  The 
veteran did not initiate an appeal of that decision, 
therefore, the RO's April 1995 decision is final.  
38 U.S.C.A. § 7105.

In August 2002, the veteran filed a claim to reopen 
entitlement to service connection for left ear hearing loss 
disability and also claimed right ear hearing loss.  He also 
requested that his claim based on disability manifested by 
fluid in the ears be reopened.  The Board notes here that it 
is not entirely clear whether the RO viewed the veteran's 
claim as one to reopen or a de novo claim.  However, the RO 
reviewed the claims on the merits which shows that the RO 
effectively reopened the claims addressed in the prior final 
decision.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Evidence of record at the time of the April 1995 denial 
consisted of service medical records.  It appears that the 
claims were denied based on a finding of no current 
disabilities.  Since the prior denial, the veteran submitted 
post-service private medical records reflecting mild 
sensorineural hearing loss and a diagnosis of cerumen 
impaction bilaterally and otitis externa.  Given the 
rationale for the April 1995 determination, the newly 
received evidence, assumed to be credible, raises a 
reasonable possibility of substantiating the claims.  The 
claims, therefore, are reopened.  38 C.F.R. § 3.156.

II.  Service connection:  Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Service medical records are negative for complaints of 
hearing loss.

Audiometric testing conducted in connection with the August 
1978 entrance examination showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
5
5
LEFT
25
15
10
15
15

Service medical records reflect that in December 1978 through 
January 1979, the veteran attended submarine training at the 
Naval Submarine Medical Center in Groton, Connecticut.  He 
reported the onset of headaches while in the pressure 
chamber.  The service medical records reflect complaints of 
headaches, and service connection is in effect for migraine 
headaches.  The service medical records do not reflect any 
complaints with regard to the ears.  Service medical records 
do reflect that in January 1980, the veteran underwent an ear 
irrigation.  No further detail was reported on the clinical 
record.

The January 1980 separation examination reflects that the 
ears were clinically evaluated as normal.  Audiometric 
testing conducted in connection with the January 1980 
separation examination showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
0
0
0

At a May 1995 private medical evaluation, the veteran 
complained of congestion in his left ear.  On physical 
examination, both tympanic membranes were obscured by 
cerumen.  There was infection and irritation in the left 
external ear canal.  The examiner diagnosed cerumen impaction 
bilaterally.

An August 2003 private treatment record from Dr. Richard G. 
Areen, reflects the veteran's complaints of left ear pain.  
He reported otalgia for 10 years, and reported hundreds of 
previous occurrences.  He reported pain after getting water 
in the ear.  He reported dizziness described as light 
headedness mild, and hearing loss on the left side only with 
the sound seeming muffled or distant.  He described the 
hearing loss as moderate and could communicate without much 
difficulty.  He reported "itchy ear" on the left side.  He 
also reported tinnitus in the left ear.  On physical 
examination of both ears, the external canal skin was red and 
dry.  The cerumen in both ears was hard and dry and partially 
blocking the canal, which was removed.  The tympanic membrane 
was normal in both ears.  In conversational speech, the 
veteran rarely or never misunderstood words.  The examiner's 
impression was otitis externa.  The examiner noted that the 
veteran has symptoms of chronic external otitis.  He was 
instructed in the proper care of the ears.  The examiner 
noted mild sensorineural hearing loss and tinnitus.
 
The veteran submitted a private audiological report dated in 
June 2005.  The examination report provided puretone 
audiometry testing graphs, but no numerical designations were 
provided for the individual ears.  

At the June 2005 Board hearing, the veteran testified that 
during submarine testing in service, he participated in a 
pressurization test.  He claimed that upon building pressure 
they had to stop the test because his ear would not pressure 
to it.  He reported that his ear "started like it was gonna 
blow up."  His ear began bleeding, and he claimed he sought 
medical care.  He claimed problems with his ears since that 
time.  The veteran testified that the retention of fluids in 
the ear canal was due to the pressurization chamber in 
submarine school.

Hearing loss

According to the audiometric testing performed during the 
veteran's period of active service, the veteran's hearing was 
within normal limits in both ears on entrance and separation 
examination.  Impaired hearing will be considered to be a 
disability only when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, at the time of the veteran's 
separation from service, the veteran's hearing was within 
normal limits in both ears.  Moreover, the Board believes it 
significant that a comparison of audiometric test results at 
entry into service and at discharge from service does not 
show any decrease in hearing acuity.  

Post-service, an August 2003 private evaluation reflects mild 
sensorineural hearing loss.  This report does not clearly 
show that the veteran has bilateral hearing loss as defined 
under 38 C.F.R. § 3.385.  However, assuming for the sake of 
argument that the requirement of this regulation are met, the 
Board is still compelled to find that the preponderance of 
the evidence is against service connection for bilateral 
hearing loss.  There is simply no competent evidence 
suggesting any causal relationship to service.  The Board 
views the normal separation examination as competent evidence 
against the claim as no complaints or findings of hearing 
loss were noted at that time.  This demonstrates that trained 
military medical personnel were of the opinion that the 
veteran did not suffer hearing loss at that time.  Moreover, 
there are otherwise no service medical records suggesting 
hearing loss, even in association with submarine training.  
If the veteran suffered any hearing loss in association with 
the pressure chamber training, one would assume that he would 
have reported it at the same time he complained of headaches.  
Based on the findings of normal hearing in service, and the 
23 gap between separation of service and the diagnosis of 
mild sensorineural hearing loss, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss disability.  

Fluid in ears

Post-service medical records reflect a diagnosis of cerumen 
impaction bilaterally in May 1995, and a diagnosis of otitis 
externa in August 2003.  The veteran has reported that he 
incurred bleeding of the ears in service while in a 
pressurization testing.  Service medical records do not 
reflect such incurrence.  The records reflect that the 
veteran participated in pressurization testing in or about 
December 1978 and January 1979, and subsequently complained 
of headaches.  As noted, service connection is in effect for 
migraine headaches.  In January 1980, the veteran underwent 
an ear irrigation, however, this was performed approximately 
a year after such participation in the pressurization 
testing.  Moreover, on separation from service, his ears were 
clinically evaluated as normal.  Post-service medical records 
are devoid of medical treatment for any disabilities related 
to the ear until over 15 years after separation from service.  
Additionally, on evaluation in August 2003, the veteran 
reported pain in the left ear for the previous 10 years, 
which would constitute a date of onset of 13 years after 
separation from service.  There is no evidence to support an 
etiological relationship of the veteran's present 
disabilities to his active service.

As previously discussed, the Board has determined that it is 
unnecessary to ask a medical expert to review the record to 
provide an opinion regarding etiology, as the record 
currently contains no indication that the veteran's current 
disability was incurred in or due to his active service.  

In sum, the preponderance of the evidence is against the 
claim of service connection for a disability manifested by 
fluid in the ears.  

Conclusion

The Board has considered the veteran's statements and sworn 
testimony, and the Board acknowledges and understands his 
contentions.  However, many of his current assertions are 
simply not supported by contemporaneous records.  Neither the 
veteran, his representative, nor the Board are competent to 
render medical diagnoses or opinions as to medical causation.  
Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, questions of 
medical diagnosis and causation involve diagnostic skills and 
must be made by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the present case, 
military medical personnel found the veteran's ears and 
hearing to be normal at the time of discharge from service, 
and there is otherwise no competent evidence suggesting any 
causal relationship to service with regard to either claimed 
disability.


ORDER

The claims of service connection for left ear hearing loss 
and disability manifested by fluid in the ears are reopened.  
To this extent, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss 
and for fluid in the ears is not warranted.  To this extent, 
the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


